DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear whether the observer is or is not part of the state controller due to the use of the term “especially”.  The examiner will interpret this limitation as optional.
Regarding claim 16, it is unclear whether the fuzzy controller is a required part of the invention, as it was originally recited in the alternative.  The examiner will interpret this limitation as optional (as long as either the state or PID controller is present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,257,914 to Reynolds (Reynolds hereinafter) in view of US Patent 6,485,263 to Bryant et al. (Bryant).
Regarding claim 1, Reynolds teaches a pump arrangement comprising a membrane pump (24) with a conveying chamber (left of 26), a working chamber (right of 26), a membrane (26), a controller valve arrangement (16, see also col. 1, ln. 44-46) which supplies working fluid to drive the membrane to reciprocate, and a controller (22) which is connected to the valve arrangement.  Reynolds further teaches that the controller is set up to control the compressed air volume (col. 3, ln. 14-44) by actuation of the controller valve arrangement (16) and to control speed and flow rate in particular.  Reynolds does not teach proportional-integral-derivative (PID hereinafter) control.  Bryant teaches another diaphragm pump generally, and particularly teaches that the control thereof may be effected by the use of a PID algorithm in a control unit (col. 28, ln. 22-41) to control a desired output variable.  Those of ordinary skill in the art will recognize that a closed loop control system as taught by Bryant would be more accurate than the open loop method taught by Reynolds.  Therefore, it would have been obvious to one of ordinary skill in the art to use a PID control algorithm as taught by Bryant to control the flow rate of Reynolds in order to more accurately control flow rate.
Regarding claim 2, Reynolds teaches a sensor (23) arranged downstream of the pump and connected to the electronic control element.  Recognition of deviation in the measured quantity and response to minimize the deviation is inherent in a PID control loop.
Regarding claim 3, Reynolds teaches a pneumatically actuated adjustment valve (col. 2, ln. 49-50).
Regarding claim 4, Bryant teaches a PID controller.
Regarding claim 5, Reynolds teaches the use of mass flow sensors (23, see col. 3, ln. 20-28).
Regarding claim 6, Reynolds teaches a second membrane (28) with attendant conveying and working chambers (Fig. 2).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Bryant as applied to claim 1 above, and further in view of US PGPub 2017/0009928 to Wuerpel (Wuerpel).
Regarding claim 7, Reynolds teaches the limitation of the parent claim but does not teach a pulsation damper.  Wuerpel teaches a pulsation damper (1) for use in viscous pumping systems for smoothing the flow thereof across a large frequency range (paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pulsation damper as taught by Wuerpel to the pump of Reynolds in order to smooth the flow thereof.
Regarding claim 8, Wuerpel does not teach any particular relation between damper volume and conveying volume, but does specify that volume is affects both damping characteristics as well as overall size (paragraph 5).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the size and volume of the damper of Wuerpel to the system of Reynolds as a matter of routine optimization of a known result effective variable (specifically damping characteristics, see also MPEP 2144.05).
Claims 9-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of US Patent 5,245,173 to Steidl (Steidl) and Bryant.
Regarding claim 9, Reynolds teaches an apparatus (24) for producing surface coating compositions comprising a conveying media source (e.g. as discussed in col. 1, ln. 13-31), a pump arrangement (24) in the form of a double membrane pump with a conveying chamber (left of 26), a working chamber (right of 26), a membrane (26), a controller valve arrangement (16, see also col. 1, ln. 
Regarding claim 10, Bryant the use of a PID algorithm in a control unit (col. 28, ln. 22-41) to control a desired output variable.
Regarding claim 11, Reynolds teaches a sensor (23) arranged downstream of the pump and connected to the electronic control element.  Recognition of deviation in the measured quantity and response to minimize the deviation is inherent in a PID control loop.
Regarding claim 12, Reynolds teaches producing surface coating compositions via operation of a conveying media source (e.g. as discussed in col. 1, ln. 13-31), a pump arrangement (24) in the form of a double membrane pump with a conveying chamber (left of 26), a working chamber (right of 26), a membrane (26), a controller valve arrangement (16, see also col. 1, ln. 44-46) which supplies working fluid to drive the membrane to reciprocate, and a controller (22) which is connected to the valve 
Regarding claim 13, Reynolds teaches a sensor (23) arranged downstream of the pump and connected to the electronic control element.  Recognition of deviation in the measured quantity and response to minimize the deviation is inherent in a PID control loop.
Regarding claim 15, the combined references teach a method of supplying a viscous medium comprising constituents to a dispersing unit as taught by Steidl by the use of a pumping unit as taught by Reynolds, as discussed above.
Regarding claim 16, as best understood by the examiner, the fuzzy controller is not required, as a PID controller is taught by Bryant.
Regarding claims 18-20, Steidl teaches a stirred mill (1, 2, 3).
Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Bryant and Steidl as applied to claim 12 above, and further in view of US PGPub 2017/0009928 to Wuerpel (Wuerpel).
Regarding claim 14, Reynolds teaches the limitation of the parent claim but does not teach a pulsation damper.  Wuerpel teaches a pulsation damper (1) for use in viscous pumping systems for smoothing the flow thereof across a large frequency range (paragraph 31).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pulsation damper as taught by Wuerpel to the pump of Reynolds in order to smooth the flow thereof.
Regarding claim 17, Wuerpel does not teach any particular relation between damper volume and conveying volume, but does specify that volume is affects both damping characteristics as well as overall size (paragraph 5).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the size and volume of the damper of Wuerpel to the system of Reynolds as a matter of routine optimization of a known result effective variable (specifically damping characteristics, see also MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9 April 2021